Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I Species 1a in the reply filed on 19 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 July 2021.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 July 2021.

Drawings
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(3) because numbers, letters, and reference characters should not be placed in the drawing so as to interfere with its comprehension.  Therefore, they should not cross or mingle with the lines.  They should not be placed upon hatched or shaded surfaces.  When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the 
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because reference characters exist which neither have an associated lead line or indicate the surface or cross section on which they are placed.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  MPEP 608.02 V.  See reference character 411 of Fig. 11 which is underlined while not indicating the surface or cross section on which it is placed for example.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(u)(2) because the view numbers are not larger than the numbers used for reference characters.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must not cross each other. MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(m) because the use of shading in views is encouraged if it aids in understanding of the invention and if it does not reduce legibility.  Shading is used to indicate the surface of spherical, cylindrical, and conical elements of an object.  Flat parts may also be lightly shaded.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  See paragraph (h)(3) of this section.  Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  As a substitute for shading, heavy lines on the shade side of 
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 	
The drawings are objected to because for not having a white background.  
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must originate in the immediate proximity of the reference character and extend to the feature. MPEP 608.02 V.  See at least 15 of Fig. 1 for example.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 218-4 and 218-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 that “the first insulating material has a comparatively higher R-value, wherein the second insulating material has a comparatively lower R-value” is led to be indefinite.  It is unclear what the R-value of the first insulating material is higher than and unclear what the R-value of the second insulating material is lower than.  In order to apply art to the claim the limitation will be interpreted as if the first insulating material has a comparatively higher R-value than the R-value of the second insulating material.  Further clarification and correction is required.
The limitation of claim 2 that “the product box is rectangular in shape and comprises six sides” is led to be indefinite.  Rectangles by definition cannot have six sides and must have four sides.  Further, a rectangle is not a three dimensional shape.  It is unclear if the claim is attempting to limit the product box to be a 2D structure.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as if the product box is a rectangular cuboid.  Further clarification and correction is required.
The limitation of claim 4 of “the edges” is led to be indefinite.  It is unclear if this is directed to the edges of the box, the interior edges of the insulated container, the exterior edges of the insulated container, or some combination of these different edges.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the former.  Further clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 20150191291).
Claim 1:  Wood discloses a package 2 (system) for maintaining temperature-sensitive materials within a desired temperature range for a period of time, the package 2 (system) comprising: (a) a payload container 20 (product box), the payload container 20 (product box) being shaped to comprise a plurality of sides, wherein adjoining sides of the product box meet at an edge; (b) at least one PCM panel 18 (passive temperature-control member), the at least one PCM panel 18 (passive temperature-control member) comprising at least one PCM panel 18 (phase-change material), wherein the at least one PCM panel 18 (passive temperature-control member) is positioned relative to the payload container 20 (product box) so that the at least one PCM panel 18 (phase-change material) does not cover any edges of the payload container 20 (product box); (c) a main body 8, lid 10, and vacuum insulated panels 12, together reading on the claimed insulated container, the main body 8, lid 10, and vacuum insulated panels 12 (insulated container) being shaped to include a plurality of sides, wherein adjoining sides of the main body 8, lid 10, and vacuum insulated panels 12 (insulated container) meet at an interior edge and at an exterior edge, wherein the plurality of sides collectively define a cavity for receiving the payload container 20 (product box) and the at least one PCM panel 18 (passive temperature-control member), the main body 8, lid 10, and vacuum insulated panels 12 (insulated container) comprising vacuum insulated panels 12 (first insulating material) and a main body 8 and lid 10 (second insulating material), wherein the vacuum insulated panels 12 (first insulating material) has a comparatively higher R-value, wherein the main body 8 and 
Claim 2:  Wood discloses wherein the payload container 20 (product box) is rectangular in shape and comprises six sides (see fig. 1).  
Claim 3:  Wood discloses wherein the at least one PCM panel 18 (passive temperature-control member) comprises a plurality of PCM panels 18 (passive temperature-control members) (see fig. 1).  
Claim 4:  Wood discloses wherein the payload container 20 (product box) has six sides and wherein the PCM panels 18 (phase-change material) is positioned along an exterior portion of each of the six sides of the payload container 20 (product box) but not along any of the edges (see fig. 1, 3, 5).  
Claim 5:  Wood discloses wherein the at least one PCM panel 18 (phase-change material) is exactly one type of PCM panel 18 (phase-change material) (see P. 0078, 0081, 0084).  
Claim 7:  Wood discloses wherein the vacuum insulated panels 12 (first insulating material) comprises a vacuum insulated panel 12 and wherein the main body 8 and lid 10 (second insulating material) comprises expanded polystyrene (see P. 0071-0072).
Claim 8:  Wood discloses wherein the vacuum insulated panels 12 (first insulating material) can be insert panels 12 comprising a polyurethane foam and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150191291) as applied to claim 1 above, and further in view of Mills (US 20140311170).
Claim 6:  Wood discloses the claimed invention except for the at least one phase-change material comprising a plurality of different types of phase-change material.  
Mills teaches a temperature-controlled cargo container assembly 10 having an insulated container 20 with a plurality of first PCM packs 40 and a plurality of second PCM packs 50 surrounding cargo 70, wherein the first PCM packs 40 are frozen prior to use and prevent the temperature of cargo 70 from exceeding a high end of a required temperature range and second PCM packs 50 are refrigerated prior to use and prevent the temperature of cargo 70 from exceeding a low end of a required temperature range, wherein the first and second PCM packs 40 and 50 have different melting and/or boiling points (different types of phase-change material) (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the package 2 (system) of Wood to have replaced the single PCM panels 18 with first and second PCM packs 40 and 50 have different melting and/or boiling points (different types of phase-change material), as taught by Mills, in order to control the temperature of the payload container 20 (product box) within a set upper and lower range.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for references pertinent to insulating containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736